This is an action in ejectment which involves about one and one-half acres of land within the exterior boundaries of a Small Holding Claim comprising about six acres. Plaintiffs claim the land by virtue of a deed from the patentee. Defendants base their claim upon adverse possession. The District Court gave judgment in favor of the plaintiffs. Defendants appeal.
The trial court made specific findings of fact which support the judgment. Such findings are sustained by substantial evidence.
Defendants requested six specific findings of fact which they deemed necessary to support a requested conclusion of law to the effect that defendants were entitled to the possession of land involved.
The record discloses a painstaking effort of the trial court to get at the truth of the matter.
The case was argued orally here, and we have carefully considered the testimony appearing in the record and the briefs of counsel, and we are not convinced that any reversible error of omission or commission appears.
The judgment must be affirmed, and
It is so ordered.
BRICE, C.J., and ZINN, SADLER, and MABRY, JJ., concur.